United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-3653
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                     Erik Nikkolas Adams-Reading

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                       Submitted: October 14, 2019
                        Filed: December 9, 2019
                             [Unpublished]
                             ____________

Before KELLY, WOLLMAN, and BEAM, Circuit Judges.
                          ____________

PER CURIAM
      Erik Nikkolas Adams-Reading1 appeals from the second revocation of her
supervised release and the sentence that the district court2 imposed upon that
revocation. We affirm.

       Adams-Reading was sentenced to ninety months’ imprisonment and fifteen
years’ supervised release in 2011, after she pleaded guilty to receiving child
pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). She was released
from prison and began serving her first term of supervised release in December 2016.
 The district court revoked her supervised release in May 2018 for failing to complete
sex offender treatment and sentenced Adams-Reading to three months’ imprisonment
and fifteen years’ supervised release.

       Adams-Reading was released from prison a second time in July 2018. As a
special condition of her supervision, Adams-Reading was required to “participate in
sex offender treatment as approved by the probation officer.” She began sex offender
treatment in August 2018 and was discharged in October, whereupon the U.S.
Probation Office moved for revocation of her supervised release. After a hearing on
the matter, the district court concluded that Adams-Reading had violated her
conditions of supervised release and imposed a nine-month term of imprisonment and
a fifteen-year term of supervised release.

       Adams-Reading argues that the district court abused its discretion in revoking
her term of supervised release. See United States v. Boyd, 792 F.3d 916, 919 (8th
Cir. 2015) (reviewing the district court’s decision to revoke supervised release for an
abuse of discretion, and the district court’s “subsidiary factfinding” for clear error).


      1
      Erik Adams-Reading goes by Erika and is in the process of gender transition.
Accordingly, this opinion uses she/her pronouns to refer to appellant.
      2
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota

                                          -2-
She claims that she did not violate the conditions of her supervised release because,
although she was discharged from treatment, that discharge was due to her mental
health conditions and not to her failure to participate in treatment. At the revocation
hearing, however, Adams-Reading’s therapist testified that she was discharged from
treatment because, along with her refusal to accept responsibility for her conviction,
she failed to complete assignments, did not show up for scheduled meetings, and
failed to comply with the required polygraph examination. We thus conclude that the
district court did not clearly err in holding that Adams-Reading did not participate in
sex offender treatment and acted within its discretion in revoking her supervised
release.

      We also conclude that Adams-Reading’s revocation sentence was substantively
reasonable. The district court considered the sentencing factors set forth in 18 U.S.C.
§ 3553(a), imposed a sentence within the U.S. Sentencing Guidelines range, and
explained its sentencing decision. See 18 U.S.C. § 3583(e)(3); United States
v. DeMarrias, 895 F.3d 570, 574 (8th Cir. 2018) (holding that a sentence within the
Guidelines range is presumed reasonable).

      The judgment is affirmed.
                     ______________________________




                                         -3-